 In the Matter of ENGINEERING AND RESEARCHCORPORATION,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS LODGE No.1140,PETITIONERCase No. 5-RC-576.-Decided May 31,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold G. Biermann, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all toolmakers, machinists, and instru-ment makers in the Employer's experimental department. In thealternative, it would enlarge the requested unit by adding all but oneof the remaining classifications in the department; it would notinclude, however, a group of electronic technicians, contending thattheir work is closely related to that of engineers who are "profes-sional employees."The Employer urges a unit of all the experi-mental workers in the experimental department.The Employer manufactures machinery, metal parts, and varioustypes of electrical equipment.There are 17 divisions in the plant,one of which is the experimental department here in question.Following a consent election, the Petitioner was certified by theBoard on October 27, 1948, as the representative of the productionand maintenance employees?On April 1, 1949, the Petitioner andIEngineering and Research Corporation,Case No. 5-RC--65 (unpublished).90 NLRB No. 6.16 0ENGINEERING AND RESEARCH CORPORATION17the Employer entered into a collective bargainingagreement, for aperiod of 1 year, with respect to the productionand maintenanceemployees.The experimental workersinvolved in the present pro-ceeding were specificallyexcludedfrom both the certification and theagreement.The experimental department is, therefore, the onlydepartment at the plant withoutrepresentation at this time.The experimental department is devoted to projects looking forwardto the development of new products or to the perfectionof existingproducts, and is separated physically from the rest of the plant whichis engagedin the manufacture of articles for sale.The employees inthe experimental department are located in two areas.One area isrestricted because it is engaged ' in experimental work in classifiedGovernment projects; the other area is unrestricted.Each is underseparate supervision.A. total of 12 employees, including toolmakersand machinists, are employed in the restricted area.The non-restricted area comprises 13 instrument makers, 17 electronic techni-cians, 1 expediter, 1 patternmaker, 1 machinist, and 1 stock chaser.Thus, the Petitioner originally sought 22 of the 46 employees in bothareas of the experimental department, and, at the hearing, acquiescedin including 29 of the employees, i. e., all except the 17 electronictechnicians.'The record shows that the electronic technicians are engaged inwiring circuits, assembling the various components that go into anelectronic unit, testingunits aftercompletion, and doing work involv-ing the useof an oscilloscope.All of their workis confined to theexperimentaldepartment.They have varying gradesof skill; somehave had experience in the service of radios, radar, and other elec-tronic equipment; others were recruited from among the benchmechanics.Generally, the electronic technicians are hand workmen,without formal schooling, who acquired their requisite skills throughnormalexperience.The Petitioner does not allege that the electronic technicians are"professional employees" but nevertheless asserts that their work isclosely related to that of the engineers.The record does not supportthis conclusion.Nor is there any persuasive evidence that their workis comparableto that of the engineers, or, indeed, substantially dis-similar from that of the other employees in the experimentaldepartment.All the employees in the experimental department, including theelectronic technicians, are hourly paid, and enjoy similar workingconditions.The record also indicates that all of the experimentalworkers work closely together, irrespective of job classification or wagescale.Substantially all employees in this department, unlike those903847-51-3 018DECISIONS OF NATIONALLABOR RELATIONS BOARDin the rest of the plant, are cleared through some Government channel.Although the electronic technicians have their own immediate super-visor, as have the instrument makers, they are under the over-all super-vision of the chief engineer who is in charge of the entire area.From the foregoing, and on the basis of the entire record in the case,we find that the electronic technicians are not professional employees; 2that they function as an integral part of the experimental depart-ment; 3 and that the failure to include them renders the unit as re-quested by the Petitioner inappropriate.On the other hand, we findthat all the employees of the experimental department constitute acohesive and well-defined residual departmental group withseparatesupervision and working space which may properly constitute a sepa-rate bargaining unit.4Although this unit is broader than that re-quested by the Petitioner, the Petitioner has made a sufficient showingof interest in the broader unit and we shall direct an election in suchunit.5We find that all employees of the Employer's experimental de-partment, at Riverdale, Maryland, including toolmakers,machinists,experimental assemblers, simple sheet metal mechanics, complicatedsheet metal mechanics, janitor, instrument makers, electronic tech-nicians, expediter, patternmaker, and stock chaser, but excludingoffice, clerical, technical, and professional employees, guards, all otheremployees, and all supervisors, constitute a unit appropriate for thepurposes of collective bargaining within themeaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date2See WestinghouseElectric Corporation,89 NLRB 8 (Sunbury Plant).3Westinghouse Electric Corporation,supra.4International Harvester Company,82 NLRB 185;John Deere Dubuque Company, 72NLRB 656, 660, 661.5If the Petitioner does not wish to participate in an election for the unit herein foundappropriate,itmay withdraw its petition filed in this proceeding upon notice to thateffect given to the Regional Director in writing within ten(10) days from the date of theDirection of Election herein. ENGINEERING AND RESEARCH COR'POR'ATION19of this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining, by,International Association of Machinists, Lodge No. 1140.